Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-9, 12-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada (US 7,291,443 B2).
Regarding claim 1, Shimada discloses a lithographic printing plate precursor (column 1, lines 8-13) comprising an image recording layer (abstract, claims, column 74, lines 30-40 and examples) containing a polymerizable compound that is a urethane (meth) acrylate compound (column 48, line 63- column 49, line 7 & column 50, lines 27-49) , a polymerization initiator 

    PNG
    media_image1.png
    216
    311
    media_image1.png
    Greyscale
 , which meets the limitation of Formula I as instantly claimed, on a support (column 74, lines 30-40). 
Regarding claim 9, Shimada discloses a lithographic printing plate precursor (column 1, lines 8-13) comprising an image recording layer (abstract, claims, column 74, lines 30-40 and examples) containing a polymerizable compound that is a deca or higher polyfunctional ethylenically unsaturated compound (column 48, line 63- column 51, line 43) , a polymerization initiator ( column 35, line 19 – column 48, lines 60), and an infrared absorber represented by formula A-74 ( see column 24):

    PNG
    media_image1.png
    216
    311
    media_image1.png
    Greyscale
 , which meets the limitation of Formula I as instantly claimed, on a support (column 74, lines 30-40). 

	Regarding claims 5 and 13, Shimada discloses the polymerization initiator is a diphenyliodonium salt substituted with an alkyl group (see Formula RI-II in column 41, lines 15-67).
	Regarding claims 7-8 and 15-16, Shimada discloses a method of producing a lithographic printing plate (column 75, lines 8-18 & column 79, lines 62-67), comprising: an exposure step of image-wise exposing the lithographic printing plate precursor to form an exposed area and an unexposed area (column 80, lines 1-18); and an on-press development step of feeding at least one of a printing ink or dampening water to remove the unexposed area ( column 89, lines 25-67).
Claim(s) 1-4, 6-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Severen et al.  (Callant et al.  ; EP 2328753 B1) in view of Timpe et al. (US 2003/0157433 A1).
Regarding claims 1-4, 9-12 and 17-19, Callant et al. disclose a lithographic printing plate precursor (abstract claims and examples) comprising an image recording layer [0018] containing a thermoplastic polymer particle having a polymer contained in the thermoplastic polymer particle contains a monomer unit derived from styrene and a monomer unit derived from an acrylic compound (claims and [0035-0036]) and an infrared absorber [0019-0021] represented by Formulas IR-70 on page 23 or IR-108 on page 31: 
    PNG
    media_image2.png
    174
    452
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    182
    475
    media_image3.png
    Greyscale

,which meets the limitation of Formula I and Formula II as instantly claimed, on a support [0054]. 
Further regards to claims 1, 4, 9, 12, and 17, Callant et al. do not explicitly teach the image recording layer contains a polymerization initiator as instantly claimed and/or a polymerizable compound as instantly claimed. The on-press lithographic printing plates of Callant et al. have a higher sensitivity and/or an improved clean-out behavior [0026]. However, Callant et al. recognize that the negative-working image recording layer may contained other ingredients [0046-0048] that are well-known in the art. Nonetheless, the examiner has added Timpe et al. to only teach it is well-known to one of ordinary skilled in the art to include a polymerization initiator [0074-0077] and/or a polymerizable compound (urethane (meth)acrylates and/or  deca-or higher polyfunctional ethylenically unsaturated compounds and further unsaturated ester of alcohol; [0145-0148]) to a negative-working image-recording layer of lithographic printing plate precursor ( see abstract, claims and examples) in view of aiding in 
Regarding claims 6 and 14, Callant et al. do not explicitly discloses a leuco compound contained in the image recording layer as instantly claimed. The on-press lithographic printing plates of Callant et al. have a higher sensitivity and/or an improved clean-out behavior [0026]. However, Callant et al. recognize that the negative-working image recording layer may contained other ingredients [0046-0048] that are well-known in the art. Nonetheless, the examiner has added Timpe et al. to only teach it is well-known to one of ordinary skilled in the art to include a leuco dye ( leuco compound; [0149-0152]) to a negative-working image-recording layer of lithographic printing plate precursor ( see abstract, claims and examples) in view of aiding in the colored image of on-press printing plates. Therefore, one of ordinary skilled in the art would modify the image recording layer of Callant et al. to include a leuco dye as taught by Timpe et al. in view of aiding in the colored image on-press printing plates.
	Regarding claims 7-8 and 15-16, Callant et al. disclose a method of producing a lithographic printing plate (claims and examples), comprising: an exposure step of image-wise exposing the lithographic printing plate precursor to form an exposed area and an unexposed area [0086-0088]; and an on-press development step of feeding at least one of a printing ink or dampening water to remove the unexposed area [0086-0088].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Nakamura et al. (US 7,166,411 B2) teach a lithographic printing plate precursor . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722